18 So.3d 710 (2009)
Guillermo MONZON-GUEVARA, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D09-3372.
District Court of Appeal of Florida, First District.
September 30, 2009.
Guillermo Monzon-Guevara, pro se, Appellant.
Bill McCollum, Attorney General, and Kathleen Von Hoene, General Counsel, for Appellee.
PER CURIAM.
This case is duplicative of the proceedings in case number 1D09-3441. Accordingly, the instant appeal is hereby DISMISSED. Montgomery v. Crosby, 889 *711 So.2d 998 (Fla. 1st DCA 2004) (dismissing appeal as duplicative of separate proceedings instituted by petition for writ of certiorari). All future correspondence and pleadings should reflect 1D09-3441 as the correct docket number.
WOLF, PADOVANO, and THOMAS, JJ., concur.